NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4203-15T1

THE GREENHOUSE CONDOMINIUM
ASSOCIATION, a Not-For-Profit
Corporation of the State of
New Jersey,

        Plaintiff-Respondent,

v.

MICHAEL BELLO,

     Defendant-Appellant.
______________________________

              Submitted August 1, 2017 – Decided August 10, 2017

              Before Judges Hoffman and Currier.

              On appeal from the Superior Court of New
              Jersey, Law Division, Bergen County, Docket
              No. L-7523-15.

              Verde, Steinberg & Pontell, LLC, attorneys for
              appellant (Louis J. Verde, of counsel and on
              the brief; Siobhan McGowan, on the briefs).

              Buckalew Frizzell & Crevina LLP, attorneys for
              respondent (Cheryl Siegel, on the brief).

PER CURIAM

        We are advised that these matters have been amicably resolved

and the parties have stipulated to the dismissal of the above
appeals.   Accordingly, the appeals are dismissed with prejudice

and without costs.




                               2                         A-4203-15T1